Case: 17-11147    Date Filed: 04/05/2019    Page: 1 of 31


                                                                          [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-11147
                           ________________________

                   D.C. Docket No. 8:15-cr-00474-RAL-TBM-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                      versus

ERNEST VEREEN, JR.,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (April 5, 2019)

Before MARCUS, NEWSOM and ANDERSON, Circuit Judges.

MARCUS, Circuit Judge:

      Ernest Vereen, Jr. appeals his conviction and sentence for possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e).

Vereen challenges the district court’s decision not to give a jury instruction on

what Vereen terms the innocent transitory possession (“ITP”) defense, through
              Case: 17-11147    Date Filed: 04/05/2019    Page: 2 of 31


which he sought to argue that his faultless and brief possession of a firearm did not

constitute “possession” under § 922(g)(1). He adds that the failure of our Court to

clarify whether the ITP defense is available in firearms offenses has created

unconstitutional ambiguity. Vereen also raises three arguments foreclosed by our

precedent -- that the government failed to establish that his prior aggravated battery

convictions qualified as violent felonies under the Armed Career Criminal Act

(“ACCA”); that his sentence violates the Fifth and Sixth Amendments because it

was enhanced based on facts not charged in the indictment or proven to a jury

beyond a reasonable doubt; and that § 922(g) is unconstitutional, facially and as

applied to him. Finally, Vereen claims that his felony battery conviction does not

qualify as a violent felony under the ACCA.

      After careful review, we affirm.

                                          I.

      Vereen was charged by a federal grand jury sitting in the Middle District of

Florida in a single-count indictment with possession of a firearm by a convicted

felon. The indictment listed several prior Florida felony convictions, including one

for child abuse, two aggravated battery convictions, and a felony battery

conviction.

      The essential facts adduced at trial were these. Samuel South, a letter carrier

for the United States Postal Service who delivered mail to a residential housing


                                          2
             Case: 17-11147     Date Filed: 04/05/2019   Page: 3 of 31


complex in Tampa where Vereen lived, testified that on September 19, 2015, while

delivering mail he noticed a gun in the mailbox of Apartment 43. Apparently

startled by a firearm that was pointed outward, and concerned that the mailbox

might be booby-trapped, South notified his supervisor and locked the mailbox

door. Shortly thereafter, he met with two police officers and provided them with

keys to open the mailbox.

      Three police officers from the Tampa Police Department, Michael Hinson,

Taylor Hart and Sergeant Eric Defelice, testified in turn about the events leading

up to Vereen’s arrest. All three said they had observed Vereen exit Apartment 43

and walk quickly to the mailbox while looking all around. After watching Vereen

struggle with the lock, Officers Hinson and Defelice saw Vereen open the box.

Defelice could see Vereen reach in and retrieve a firearm from the box, close the

box and place the gun in his right back pocket. Vereen then began walking

towards his apartment complex. Upon seeing a signal from another officer,

Officers Hinson and Hart -- who were in plainclothes, but wearing tactical vests

that said “police” across the chest -- emerged and took Vereen into custody.

Officer Hinson identified himself as a police officer and ordered Vereen to put his

hands in the air and get on the ground. According to Officers Hinson and Hart,

Vereen did not immediately comply with the command, but rather hesitated.

Hinson related that “[b]oth hands went into the air and his right hand went slowly


                                         3
              Case: 17-11147    Date Filed: 04/05/2019    Page: 4 of 31


back to his right pocket.” Eventually Vereen complied with the officer’s

command. Officer Hinson testified that he subsequently recovered a firearm from

that pocket and a cellphone from Vereen’s person.

      Vereen testified on his own behalf. He described how, on the day in

question, he left his condominium apartment to walk to the mailbox. He had to try

several keys until finally he found the working key and the lock opened, revealing

to his surprise, a firearm. He claimed he thought, “I’m in trouble. This is crazy.

What can you do?,” and removed the gun with the tips of his fingers and looked at

it. He explained that when he walked back to the condo, he decided he did not

want his children to see him with a gun in his hand, and so he placed the firearm in

his back pocket. Vereen offered that his intention was to take the gun and report it

to the police, but, as soon as he walked across the street, law enforcement officers

came running at him. He said he immediately put his hands up and tried to tell

them that he found the gun in his mailbox and was planning to report it. Although

he had a cellphone on him at the time he discovered the firearm, he reasoned that

he did not want to stand at the mailbox and call the police because when

“[s]omebody was bold enough to put a gun in your mailbox, you ain’t going to

stand there and try to call no police. You are going to get someplace safe before

someone come and try to shoot you.” Vereen also testified that, when the police




                                          4
              Case: 17-11147     Date Filed: 04/05/2019    Page: 5 of 31


approached him, he put his hands up and told them “look, this is what I found in

my mailbox.”

      Vereen agreed that he was a convicted felon, that he took the firearm out of

the mailbox and placed it in his back pocket, and that the firearm had crossed state

lines. Vereen also conceded on cross-examination that initially he told law

enforcement officers he had “received a mysterious call that there was a gun in

[his] mailbox,” but he couldn’t identify the call in his cellphone records. He also

admitted that initially he told the police “that somebody named Furquan Hubbard

had set [him] up.”

      As part of its rebuttal, the government re-called Officer Hinson, who

testified that, after Vereen’s arrest, he participated in a search of Apartment 43,

which was about 500 square feet in all and had one bedroom. Hinson detailed that

officers had recovered from the bedroom closet a black shotgun, as well as men’s

and women’s clothes. Hinson added that officers also recovered from the closet a

box of ammunition matching the caliber of the firearm taken by Vereen from the

mailbox.

      During a charging conference, Vereen requested an “innocent transitory

possession” instruction. The district court declined to give one, noting that Vereen

could have locked the gun in the mailbox or used his cellphone to call the police.

The jury found Vereen guilty.


                                           5
              Case: 17-11147      Date Filed: 04/05/2019   Page: 6 of 31


      Before sentencing, the probation office prepared a presentence investigation

report (“PSI”) using the 2016 United States Sentencing Guidelines Manual. The

PSI assigned Vereen a base offense level of 24, pursuant to U.S.S.G.

§ 2K2.1(a)(2), because Vereen committed the instant offense after sustaining at

least two felony convictions for crimes of violence. Vereen received a two-level

increase under § 2K2.1(b)(4)(A) because the firearm was stolen, bringing his total

offense level to 26. The probation officer further determined that Vereen qualified

as an armed career criminal under the Armed Career Criminal Act, relying on

several prior Florida felony convictions, including one for child abuse, two

aggravated battery convictions, and a felony battery conviction. All of this yielded

a total offense level of 33, which, when combined with a criminal history category

of VI, resulted in an advisory guideline range of 235-293 months’ imprisonment.

      During the sentencing hearing, the district court overruled Vereen’s

objections to the PSI, concluding that, among other things, the PSI correctly scored

the guidelines and that all four prior convictions qualified as ACCA predicates.

The district court sentenced Vereen to 293 months’ imprisonment, followed by

five years’ supervised release.

      This timely appeal follows.




                                           6
                Case: 17-11147        Date Filed: 04/05/2019       Page: 7 of 31


                                                II.

       First, Vereen argues that the district court abused its discretion in refusing

his request for a jury instruction on the innocent transitory possession defense,

although he acknowledges that our Court has never approved or foreclosed this

defense. We review a district court’s refusal to give a defendant’s requested jury

instruction for abuse of discretion. United States v. Hill, 799 F.3d 1318, 1320

(11th Cir. 2015). We examine whether a proposed instruction misstates the law or

misleads the jury to the prejudice of the objecting party de novo. United States v.

Chandler, 996 F.2d 1073, 1085 (11th Cir. 1993).1

       In order for the denial of a requested instruction to constitute reversible

error, a defendant must establish three things: that the request correctly stated the

law; that the charge given did not substantially cover the proposed instruction; and,

finally, that the denial substantially impaired the defendant’s ability to present an

effective defense. United States v. Palma, 511 F.3d 1311, 1315 (11th Cir. 2008).


1
  The government says that we should review Vereen’s argument only for plain error because
Vereen did not argue at the charging conference for an instruction on the ITP defense, but asked
only for an instruction that he possessed the firearm “solely so he could call law enforcement.”
App’ee Br. at 8 (quoting Doc. 160 at 48); see United States v. Guerrero, 935 F.2d 189, 193 (11th
Cir. 1991) (holding that the Court reviews unpreserved arguments for plain error only).
Nevertheless, the government recognizes that Vereen filed a supplemental jury instruction before
trial that sought the same ITP defense he describes on appeal. App’ee Br. at 8 (citing Doc. 29 at
3). Because the record reveals that Vereen argued extensively to the district court that he was
entitled to a jury instruction on the innocent transitory possession defense, and the district court
expressly noted that he had adequately preserved the issue, we reject the government’s argument.
The standard of review, however, has no effect on the disposition of this appeal, because
Vereen’s arguments fail under either test.

                                                 7
              Case: 17-11147     Date Filed: 04/05/2019    Page: 8 of 31


Although a district court has broad discretion in formulating its instructions, a

defendant is entitled to an instruction relating to a theory of defense so long as

there is some evidential foundation, even if the evidence was weak, inconsistent, or

of doubtful credibility. Id. In making this determination, we take the evidence in a

light most favorable to the accused. Id.

      Vereen claims that the district court should have instructed the jury about his

“innocent” and “transitory” possession of a firearm. We remain unpersuaded,

however, having carefully considered the language of the statute and the way other

courts have interpreted it. Most critically, we can find nothing in the text to

suggest the availability of an ITP defense to a § 922(g)(1) charge. The statute does

not invite any kind of inquiry into the purpose or the timespan of a defendant’s

possession of the firearm. Allowing for this kind of defense would effectively

cause us to rewrite the text of § 922(g) and the statutory scheme, so we have little

difficulty concluding that innocent transitory possession is not available as a

defense against § 922(g).

      Starting with the plain language of the statute, there is no “innocent” or

“transitory” exception. The statute itself simply prohibits the possession of a

firearm by a convicted felon. It provides, in relevant part, that:

      It shall be unlawful for any person . . . who has been convicted in any
      court of[ ] a crime punishable by imprisonment for a term exceeding
      one year . . . to ship or transport in interstate or foreign commerce, or
      possess in or affecting commerce, any firearm or ammunition; or to
                                           8
               Case: 17-11147      Date Filed: 04/05/2019     Page: 9 of 31


       receive any firearm or ammunition which has been shipped or
       transported in interstate or foreign commerce.

18 U.S.C. § 922(g)(1). By its own terms, § 922(g) does not contain a mens rea

requirement, let alone the requirement that the defendant acted willfully or

intentionally. Instead, this Court has long held that the applicable mens rea is set

out in § 924(a)(2), which, in turn, provides that “[w]hoever knowingly violates

subsection . . . (g) . . . of section 922 shall be fined as provided in this title,

imprisoned not more than 10 years, or both.” 18 U.S.C. § 924(a)(2) (emphasis

added). We have read the two statutory provisions together to require only that a

§ 922(g) defendant “knowingly possessed” the firearm. United States v. Rehaif,

888 F.3d 1138, 1143 (11th Cir. 2018); United States v. Deleveaux, 205 F.3d 1292,

1296–97 (11th Cir. 2000); United States v. Billue, 994 F.2d 1562, 1565 (11th Cir.

1993); United States v. Winchester, 916 F.2d 601, 604 (11th Cir. 1990).

       Notably, § 924(a)(2) does not require that a violation of § 922(g)(1) be done

“willfully” or “intentionally,” in sharp contrast to other violations covered by

§ 924. Indeed, § 924(a)(1)(D) is a catch-all provision that specifies a “willful”

mens rea for certain remaining violations of the chapter: “Whoever . . . willfully

violates any other provision of this chapter . . . .” 18 U.S.C. § 924(a) (emphasis

added); see also United States v. Sherbondy, 865 F.2d 996, 1001 (9th Cir. 1988)

(Congress “added a set of mens rea requirements by amending section 924(a)(1) to

punish certain violations only if they are committed ‘willfully’ and others only if
                                             9
             Case: 17-11147     Date Filed: 04/05/2019    Page: 10 of 31


they are committed ‘knowingly.’”). As we’ve said many times, when “Congress

includes particular language in one section of a statute but omits it in another

section of the same Act, it is generally presumed that Congress acts intentionally

and purposely” in its exclusion. United States v. Alabama, 778 F.3d 926, 933

(11th Cir. 2015); see also United States v. Green, 904 F.2d 654, 655 (11th Cir.

1990) (applying this general rule to another portion of § 924 and reasoning that

“[t]he fact that the former ‘Dangerous Special Offender’ statute, 18 U.S.C.

§ 3575(d) provided a time limit for the felonies underlying an enhancement

suggests that Congress knew what it was doing when it omitted such a limit from

section 924(e)(1)”); Antonin Scalia & Bryan A. Garner, Reading Law 107 (2012)

(“The expression of one thing implies the exclusion of others (expression unius est

exclusion alterius).”). It is abundantly clear that Congress deliberately chose

which violations of § 922 would require knowing conduct and which would

include the element of willfulness too.

      The mens rea associated with “knowing” conduct, the Supreme Court has

explained, “[i]n a general sense . . . corresponds loosely with the concept of

general intent.” United States v. Bailey, 444 U.S. 394, 405 (1980); H.R. Rep. 495,

99th Cong., 2d Sess. (1986), reprinted in 1986 U.S.C.C.A.N. 1327, 1351–52 (“It is

the Committee’s intent, that unless otherwise specified, the knowing state of mind

shall apply to circumstances and results. This comports with the usual


                                          10
             Case: 17-11147     Date Filed: 04/05/2019   Page: 11 of 31


interpretations of the general intent requirements of current law.”). More

specifically, a “knowing” mens rea “merely requires proof of knowledge of the

facts that constitute the offense.” Bryan v. United States, 524 U.S. 184, 193

(1998); see also United States v. Phillips, 19 F.3d 1565, 1576–77 (11th Cir. 1994),

amended, 59 F.3d 1095 (11th Cir. 1995) (“[A] defendant need not intend to violate

the law to commit a general intent crime, but he must actually intend to do the act

that the law proscribes.”). Willfulness, on the other hand, typically requires that

“the defendant acted with knowledge that his conduct was unlawful,” Ratzlaf v.

United States, 510 U.S. 135, 137 (1994), and that the defendant acted with “a ‘bad

purpose’” and a “culpable state of mind.” Bryan, 524 U.S. at 191 (quotation

omitted); Dixon v. United States, 548 U.S. 1, 5 (2006); see also Phillips, 19 F.3d at

1577 (defining “willfully” as meaning “that the act was committed voluntarily and

purposely, with the specific intent to do something the law forbids; that is with bad

purpose either to disobey or disregard the law”) (quotation omitted).

      Because, as we see it, § 922(g)(1)’s felon-in-possession-of-a-firearm offense

only requires that the possession be knowing, it is a general intent crime. See

Palma, 511 F.3d at 1315. This means that a defendant need not have specifically

intended to violate the law and that the defendant’s motive or purpose behind his

possession is irrelevant. See id.; United States v. Sistrunk, 622 F.3d 1328, 1332

(11th Cir. 2010); see also United States v. Reynolds, 215 F.3d 1210, 1214 (11th


                                          11
             Case: 17-11147     Date Filed: 04/05/2019    Page: 12 of 31


Cir. 2000) (rejecting Reynolds’ Eighth Amendment claim because even if his

recent possession of the firearm was for an innocent reason, § 922(g) does not

“focus on the motive or purpose of the current possession of firearms, but rather on

the fact that a person with three or more violent felony or serious drug convictions

currently possesses a firearm”). It also means that by prohibiting only knowing

possession, “the statute does not invite inquiry into the reason the defendant

possessed the [firearm], as long as the defendant knew it was [a firearm] he

possessed.” United States v. Baker, 508 F.3d 1321, 1325 (10th Cir. 2007); United

States v. Johnson, 459 F.3d 990, 996 (9th Cir. 2006). Indeed, by omitting the

element of willfulness from § 922(g)(1), Congress necessarily foreclosed the

availability of the innocent transitory possession defense. Without willfulness, any

defense that the defendant possessed the firearm for a good or innocent purpose

becomes irrelevant. See United States v. Gilbert, 430 F.3d 215, 219 (4th Cir.

2005) (holding that if Congress had intended for a defendant to offer an ITP

defense, “it would have required a willful violation of the statute, rather than

merely a knowing one,” yet it “deliberately decided to do otherwise”). Nor does

the statute permit any inquiry into how long the defendant’s possession lasted.

“The statute explicitly punishes ‘possess[ion],’ not retention, and thus ‘in no way

invites investigation into why the defendant possessed a firearm or how long that

possession lasted.’” Johnson, 459 F.3d at 996 (quoting Gilbert, 430 F.3d at 218).


                                          12
               Case: 17-11147       Date Filed: 04/05/2019       Page: 13 of 31


       Not only is an innocent transitory possession defense incompatible with the

text, it would also be extremely difficult to administer. In this kind of case, only

the defendant “truly knows of the nature and extent of his gun possession.” Id. at

997. As the Ninth Circuit has said, “[w]e will not require the government to

contest motive in every § 922 case where the facts will bear an uncorroborated

assertion by the defendant that he innocently came upon a firearm and was

preparing to turn it over to the authorities when, alas, he was arrested.” Id. This is

especially true since Congress promulgated the statute to keep guns out of the

hands of convicted felons and offered no exception to this general prohibition. Id.

at 998. “The statute is precautionary; society deems the risk posed by felon-

firearm possession too great even to entertain the possibility that some felons may

innocently and temporarily possess such a weapon.” Id.

       In short, under the statute and the developed case law, the purpose behind a

defendant’s possession is irrelevant, which means that he cannot defend against the

crime based on the “innocent” or “transitory” nature of his possession. We now

join the overwhelming majority of our sister circuits that have declined to

recognize the theory of “temporary innocent possession.”2 Baker, 508 F.3d at


2
  In Palma, the only published case we have that addressed the issue at all, we declined to decide
the availability of the defense to a § 922(g) charge, concluding that even if the defense were
available, it was not supported by the evidence. 511 F.3d at 1316. There, the government had
presented uncontroverted evidence that Palma had entered a gun shop and shooting range on two
occasions; he physically picked up a firearm; he repeatedly referred to the firearm as “my gun”;


                                                13
               Case: 17-11147       Date Filed: 04/05/2019       Page: 14 of 31


1325 (10th Cir.) (rejecting the ITP defense because § 922(g) prohibits “knowing,

as opposed to willful, possession of ammunition”); Johnson, 459 F.3d at 997–98

(9th Cir.) (holding that the ITP defense would undermine the statutory design of

§ 922(g)); United States v. Teemer, 394 F.3d 59, 62–65 (1st Cir. 2005) (rejecting

the ITP defense and affirming district court’s refusal to give jury instruction on

“fleeting” or “transitory” possession); United States v. Mercado, 412 F.3d 243,

250–52 (1st Cir. 2005) (rejecting the ITP defense and holding that even momentary

or fleeting possession of a firearm is sufficient under the statute); Gilbert, 430 F.3d

at 218 (4th Cir.) (rejecting the proposal of an exception to § 922(g)(1) when the

defendant had no illicit motive and attempted to quickly rid himself of the firearm);

United States v. Hendricks, 319 F.3d 993, 1007 (7th Cir. 2003) (holding that only

justification defenses would be recognized); see also United States v. Adkins, 196
F.3d 1112, 1115 (10th Cir. 1999), overruled on other grounds by Chambers v.

United States, 555 U.S. 122 (2009) (rejecting claim that knowledgeable and

unjustified possession for “a mere second or two” falls outside § 922(g)); United

States v. Rutledge, 33 F.3d 671, 673 (6th Cir. 1994) (rejecting claim that




and he requested, purchased, and carried away ammunition for the firearm. Id. The only reason
his possession had been short or transitory was because he was arrested upon exiting the store,
and Palma had presented no affirmative evidence that he attempted to rid himself of the
ammunition. Id. We held that on this evidential foundation, the district court did not abuse its
discretion in declining to give the instruction. Id. at 1317.
                                               14
             Case: 17-11147     Date Filed: 04/05/2019    Page: 15 of 31


possession of a firearm “for innocent purposes” was “a legitimate defense” to

§ 922(g)).

      As far as we can tell, the D.C. Circuit is the only appellate court -- out of at

least half a dozen -- to have held otherwise. See United States v. Mason, 233 F.3d
619, 624–25 (D.C. Cir. 2000) (defining and applying the transitory innocent

possession defense). In Mason, the defendant had found a gun in a paper bag near

a school while he was working as a delivery truck driver, and said he took

possession of the firearm only to keep it out of the reach of young children at the

school, fully intending to give the weapon to a police officer whom he expected to

see later that day on his truck delivery route. Id. at 620. The D.C. Circuit

narrowly defined the limits of the defense to situations where the firearm was

obtained by innocent means and for no illicit purpose and where the possession

was transitory. Id. at 624.

      We respectfully disagree. As we see it, the text of the statute answers the

precise question presented by the facts of our case: willfulness has been omitted

from § 922(g)(1) and we are not free to rewrite the statute and include it. Our

position is consonant with the Supreme Court’s interpretation of the statute’s

purpose: “Congress sought to keep guns out of the hands of those who have

demonstrated that they may not be trusted to possess a firearm without becoming a

threat to society.” Small v. United States, 544 U.S. 385, 393 (2005) (quotation


                                          15
             Case: 17-11147     Date Filed: 04/05/2019   Page: 16 of 31


omitted). Beyond that, the facts of Mason are peculiar, involving a firearm found

in the open near a schoolyard where young children roam freely and could have

discovered it. It’s possible that, under the facts in Mason, the defense of necessity

or justification would have been available to the defendant. See Deleveaux, 205
F.3d at 1295 (exploring the possibility of a defense to § 922(g) that would require

the government to prove beyond a reasonable doubt that the defendant did not act

under duress or by necessity in possessing the firearm). In any event, we’re bound

by the unambiguous language contained in § 922(g)(1), and this leaves no room for

an innocent or transitory exception, however narrowly the D.C. Circuit may have

drawn it.

      Moreover, as we see it, this reading of the statute -- one compelled by its

unambiguous text -- in no way yields a result that is either unwavering or absurd.

We’ve expressly held that if, for example, a felon truly did not “know” that what

he possessed was a firearm, then § 922(g) could not impose criminal liability. To

satisfy the “knowing” requirement of § 922(g)(1), the government must prove that

the defendant had actual or constructive possession of a firearm. See United States

v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004). “To prove actual possession the

evidence must show that the defendant either had physical possession of or

personal dominion over the [firearm].” United States v. Leonard, 138 F.3d 906,

909 (11th Cir. 1998); see also United States v. Oscar, 877 F.3d 1270, 1280 (11th


                                          16
             Case: 17-11147     Date Filed: 04/05/2019    Page: 17 of 31


Cir. 2017) (noting that the government must also show that the defendant

“‘knowingly’ possess[ed] the firearm” to establish actual possession). “To

establish constructive possession, the government must show that the defendant

exercised ownership, dominion, or control over the firearm or the [premises]

concealing the firearm.” United States v. Gunn, 369 F.3d 1229, 1234 (11th Cir.

2004). Constructive possession can also be established by showing that the

defendant had “the power and intention to exercise dominion or control.” Id. at

1235; United States v. Derose, 74 F.3d 1177, 1185 (11th Cir. 1996) (“Constructive

possession exists when a person ‘has knowledge of the thing possessed coupled

with the ability to maintain control over it or reduce it to his physical possession

even though he does not have actual possession.’”). Thus, whether possession is

actual or constructive, a defendant must have known that what he possessed was a

firearm in order to establish guilt under § 922(g)(1).

      Furthermore, this Court, like many others, has recognized that a necessity or

justification defense may be available in § 922(g)(1) cases. See Deleveaux, 205
F.3d at 1297–98 (agreeing with our sister circuits that “the defense of justification

may be available to a § 922(g)(1) charge” and listing cases). We reached this

conclusion upon the observation that Congress legislated against the backdrop of

the common law, which has historically recognized a necessity defense. See id. at

1297 (citing Bailey, 444 U.S. at 415 n.11 (“Congress in enacting criminal statutes


                                          17
             Case: 17-11147     Date Filed: 04/05/2019   Page: 18 of 31


legislates against the background of Anglo–Saxon common law . . . .”)). We also

stressed that we would allow this defense only in extraordinary circumstances. See

id. As a result, a defendant must show four elements to establish a necessity

defense to a § 922(g)(1) charge:

      (1) that the defendant was under unlawful and present, imminent, and
      impending threat of death or serious bodily injury; (2) that the
      defendant did not negligently or recklessly place himself in a situation
      where he would be forced to engage in criminal conduct; (3) that the
      defendant had no reasonable legal alternative to violating the law; and
      (4) that there was a direct causal relationship between the criminal
      action and the avoidance of the threatened harm.

See id. (citing United States v. Wofford, 122 F.3d 787, 789–90 (9th Cir. 1997);

United States v. Paolello, 951 F.2d 537, 540 (3d Cir. 1991); United States v.

Singleton, 902 F.2d 471, 472 (6th Cir. 1990); and United States v. Gant, 691 F.2d
1159, 1162–63 (5th Cir. 1982)); see also Pattern Jury Instructions, Criminal Cases,

Eleventh Circuit, Special Instruction Number 16, entitled “Duress and Coercion

(Justification or Necessity).” We’ve emphasized that “[t]he first prong requires

nothing less than an immediate emergency.” United States v. Rice, 214 F.3d 1295,

1297 (11th Cir. 2000).

      So, to the extent Vereen could have claimed a true emergency -- say, if his

children had found the gun in the mailbox -- the defense of necessity arguably

would have been available. But that is not what he asked for and that is not what

the facts established. Rather, Vereen explicitly declined to seek an instruction of


                                         18
                Case: 17-11147        Date Filed: 04/05/2019         Page: 19 of 31


necessity, 3 and instead sought something different -- a defense that we’ve never

recognized, a defense that is contrary to the text, and a defense that would

impractically force the courts to delve into the purpose behind the possession of a

firearm. While the Supreme Court has recognized common-law defenses to

federal criminal firearm statutes, the Supreme Court has done so with common-law

defenses that have been “long-established” and that Congress would have been

familiar with. See, e.g., Dixon, 548 U.S. at 13–14 (discussing the defense of

duress). Vereen has given us no reason to think that the innocent transitory

possession defense was long-established or that Congress would have been

familiar with it.

       In short, the district court did not abuse its considerable discretion in

declining to give the requested instruction. We add, however, that even if the

innocent transitory possession defense was somehow available in this Circuit (and

it is not) the district court would not have abused its discretion in declining to give

the instruction in this case. It is plain from this record that Vereen did not rid

himself of possession of the firearm as promptly as reasonably possible. Vereen

testified that he had a cellphone on his person at the time that he saw the gun in the




3
  In relevant part, defense counsel told the district court: “Judge, first of all, I want to make it
clear, if I didn’t before, I am not asking for a justification affirmative defense. I’m not. . . . This
is very clearly to me not a justification affirmative defense case. There is no evidence to support
the four prongs of that.”
                                                  19
             Case: 17-11147     Date Filed: 04/05/2019   Page: 20 of 31


mailbox. He could have left the gun in the mailbox and called the police to

immediately report the firearm. Indeed, he could have waited by the mailbox for

the police to arrive, without ever touching the gun. And if he was somehow

reluctant to call the police in a public place while he stood at the box, Vereen could

have locked the gun back in the mailbox and returned to his apartment to make the

call. While he testified that he did not know how many keys to the mailbox there

were, he thought his family had one or two. Normally his girlfriend had the key;

he had one that day. It was altogether unclear from his testimony how his sons

would have gained access to the mailbox; he did not testify that they had keys.

Regardless, if he was concerned that his children might have a key to the mailbox

and might attempt to check the mailbox, after discovering the firearm he could

have kept his children away from the box or requested guidance from police.

      Finally, we cannot forget that Vereen’s possession of the firearm was short

not because he attempted to get rid of the weapon, but only because he was

arrested so soon (seconds) after placing the gun in his back pocket. See Palma,
511 F.3d at 1316. Nor can we ignore that police found during a search of his

apartment a black shotgun, as well as a box of ammunition matching the caliber of

the firearm Vereen took from the mailbox. The district court did not abuse its

discretion in declining to give an ITP instruction.




                                          20
              Case: 17-11147     Date Filed: 04/05/2019    Page: 21 of 31


                                          III.

      We also reject Vereen’s claim, made for the first time on appeal, that the

term “unlawful possession” under § 922(g)(1) is unconstitutionally vague because

we have never before determined whether there is an ITP defense to the charge.

Objections not raised in the district court are reviewed only for plain error. United

States v. Moriarty, 429 F.3d 1012, 1018 (11th Cir. 2005). To establish plain error,

a defendant must show there is (1) error, (2) that is plain, and (3) that affects

substantial rights. Id. at 1019. If all three conditions are met, we may exercise our

discretion to recognize a forfeited error, but only if the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id. When neither

this Court nor the Supreme Court have resolved an issue, there can be no plain

error in regard to that issue. Id.

      As an initial matter, plain error is the appropriate standard of review against

which to measure this claim. The record reveals that Vereen argued before the

district court that he was entitled to an ITP jury instruction, not that the term

unlawful possession was unconstitutionally vague because we had never addressed

the ITP defense. Vereen cannot show plain error. He has pointed to no precedent,

and independent research has revealed none, from this Court or the Supreme Court

holding that a court’s failure to affirmatively determine whether a defense is




                                           21
                  Case: 17-11147       Date Filed: 04/05/2019       Page: 22 of 31


available for a crime renders the underlying criminal statute unconstitutionally

vague. See id. at 1019.

                                                 IV.

          We are also unconvinced by Vereen’s claim that the government failed to

establish that his prior Florida convictions qualified as violent felonies under the

Armed Career Criminal Act. We review de novo whether an offense qualifies as a

violent felony under the ACCA. United States v. Lockett, 810 F.3d 1262, 1266

(11th Cir. 2016).

          Under the statute, a person who violates § 922(g) and has three previous

convictions for either violent felonies or serious drug offenses shall be imprisoned

not less than 15 years. 18 U.S.C. § 924(e)(1). The ACCA defines a “violent

felony” as any of several enumerated crimes, or any crime punishable by a term of

imprisonment exceeding one year that has as an element the use, attempted use, or

threatened use of physical force against the person of another.4 Id. § 924(e)(2)(B).


4
    The statute reads:

          [T]he term “violent felony” means any crime punishable by imprisonment for a term
          exceeding one year, or any act of juvenile delinquency involving the use or carrying of a
          firearm, knife, or destructive device that would be punishable by imprisonment for such
          term if committed by an adult, that --
                  (i) has as an element the use, attempted use, or threatened use of physical force
                  against the person of another; or
                  (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
                  involves conduct that presents a serious potential risk of physical injury to
                  another.

18 U.S.C. § 924(e)(2)(B).
                                                  22
             Case: 17-11147     Date Filed: 04/05/2019   Page: 23 of 31


      In determining whether a prior conviction qualifies as a violent felony under

the ACCA, sentencing courts look at the elements of the crime, not the underlying

facts of the conduct that led to the conviction. United States v. Braun, 801 F.3d
1301, 1304 (11th Cir. 2015). In other words, all that matters are “the elements of

the statute of conviction.” Taylor v. United States, 495 U.S. 575, 601 (1990).

When a statute “comprises multiple, alternative versions of a crime” -- that is,

when a statute is “divisible” -- the court “must determine which version of the

crime the defendant was convicted of,” then determine whether that specific

offense qualifies as an ACCA predicate. Braun, 801 F.3d at 1304 (quoting

Descamps v. United States, 570 U.S. 254, 262 (2013)). A statute is divisible if it

sets out one or more elements of the offense in the alternative, thereby defining

multiple crimes, and indivisible if it contains a single set of elements. Descamps,
570 U.S. at 262–64. If the statute is divisible, then the sentencing court may

consult a limited class of documents to determine which alternative element

formed the basis of the prior conviction. Id. at 257–58. That class of documents,

known as “Shepard” documents, includes: the terms of the charging document, the

terms of a plea agreement or transcript of the colloquy between the judge and the

defendant in which the factual basis for the plea was confirmed by the defendant,

or some comparable judicial record. Shepard v. United States, 544 U.S. 13, 26

(2005). Guilty pleas may establish ACCA predicate offenses. Id. at 19.


                                         23
               Case: 17-11147        Date Filed: 04/05/2019       Page: 24 of 31


       Vereen argues that his two prior aggravated battery offenses do not

constitute violent felonies under the ACCA. Florida law, at the time of Vereen’s

two convictions, defined aggravated battery this way:

       (1)(a) A person commits aggravated battery who, in committing
       battery:

               1. Intentionally or knowingly causes great bodily harm,
               permanent disability, or permanent disfigurement; or

               2. Uses a deadly weapon.

       (b) A person commits aggravated battery if the person who was the
       victim of the battery was pregnant at the time of the offense and the
       offender knew or should have known that the victim was pregnant.

Fla. Stat. § 784.045. We’ve held that a Florida aggravated battery conviction

qualifies as a violent felony under the elements clause under either of the first two

alternatives in § 784.045. Turner v. Warden Coleman FCI (Medium), 709 F.3d
1328, 1341 (11th Cir. 2013), abrogated on other grounds by Hill, 799 F.3d at 1321

n.1.5 Based on Vereen’s Shepherd documents, his 2000 aggravated battery



5
  In Hill, a panel of this Court noted that it was no longer bound by the determination in Turner
that battery on a law enforcement officer was a violent felony under the residual clause after
Johnson v. United States, 135 S. Ct. 2551 (2015). Hill, 799 F.3d at 1321 n.1. However, Johnson
did not undermine the portion of Turner that relied on the elements clause to determine that
aggravated battery can qualify as a violent felony. See Johnson, 135 S. Ct. at 2563 (“Today’s
decision does not call into question application of the Act to the four enumerated offenses, or the
remainder of the Act’s definition of a violent felony.”). We have repeatedly cited the portions of
Turner that were unaffected by Johnson as good law after Hill. See, e.g., Hylor v. United States,
896 F.3d 1219, 1223 (11th Cir. 2018); United States v. Deshazior, 882 F.3d 1352, 1355 (11th
Cir. 2018); United States v. Golden, 854 F.3d 1256, 1256–57 (11th Cir. 2017) (per curiam)
(holding that the argument that a Florida conviction for aggravated assault is not a crime of
violence was “foreclosed by our precedent” in Turner).
                                                24
               Case: 17-11147        Date Filed: 04/05/2019       Page: 25 of 31


judgment stated that he pled guilty to violating Florida Statutes § 784.045,

aggravated battery “(GBH/deadly weapon),” and the charging information alleged

that he intentionally caused great bodily harm, permanent disability, or permanent

disfigurement using a deadly weapon. Similarly, the 2011 aggravated battery

judgment indicated that Vereen pled guilty to aggravated battery causing great

bodily harm, in violation of Florida Statutes § 784.045(1)(A)(1), and the

information charged that he intentionally caused great bodily harm, permanent

disability, or permanent disfigurement. Thus, the charging documents from both

convictions indicate that he was convicted of violating subsection (a) of the

aggravated battery statute, and we are bound by our holding in Turner that Florida

aggravated battery qualifies as an ACCA predicate. See United States v. Kaley,

579 F.3d 1246, 1255 (11th Cir. 2009) (“We may disregard the holding of a prior

opinion only where that holding is overruled by the Court sitting en banc or by the

Supreme Court.”). 6




6
  We’ve also rejected Vereen’s claim that injuries requiring medical attention are necessary to
establish the requisite level of force for purposes of the ACCA. See United States v. Vail-
Bailon, 868 F.3d 1293, 1299–1302 (11th Cir. 2017) (en banc). As we reiterated in Vail-Bailon,
the proper standard is force “capable” of causing physical pain or injury. Id. at 1300–01. And as
for his argument that the government failed to provide sufficient proof that he assented to the
underlying facts of the offenses, Vereen is mistaken. Unlike a nolo contendere plea without an
admission of guilt, see United States v. Diaz-Calderone, 716 F.3d 1345 (11th Cir. 2013),
Vereen’s aggravated battery judgments indicate that he pled guilty, and a guilty plea is sufficient
to establish an ACCA predicate conviction. See Shepard, 544 U.S. at 19.
                                                25
             Case: 17-11147     Date Filed: 04/05/2019    Page: 26 of 31


      Vereen also says his 2012 felony battery conviction does not constitute an

ACCA predicate. The Florida battery statute provided, at the relevant time, that:

      (1) (a) The offense of battery occurs when a person:

             1. Actually and intentionally touches or strikes another person
                against the will of the other; or

             2. Intentionally causes bodily harm to another person.

          (b) Except as provided in subsection (2), a person who commits
          battery commits a misdemeanor of the first degree . . .

      (2) A person who has one prior conviction for battery, aggravated
          battery, or felony battery and who commits any second or
          subsequent battery commits a felony of the third degree[.]

Fla. Stat. § 784.03. Because Vereen was convicted under § 784.03(2), we analyze

that subsection, which requires that Vereen committed a battery subsequently to a

conviction for battery, aggravated battery, or felony battery. Curtis Johnson v.

United States, 559 U.S. 133, 136 (2010). Battery, in turn, is defined in

§ 784.03(1), which is divisible into at least two elements: (1) to intentionally cause

bodily harm; or (2) actually and intentionally touch or strike the victim. Id. at 136–

37. Florida courts interpreting § 784.03(1)(a) have treated these two divisible

subsections ((1) and (2)) as alternative elements of the crime of battery. See, e.g.,

Jaimes v. State, 51 So. 3d 445, 449–51 (Fla. 2010); State v. Weaver, 957 So. 2d
586, 587–89 (Fla. 2007); Fla. Std. Jury Instr. (Crim.) 8.3.




                                          26
                Case: 17-11147        Date Filed: 04/05/2019        Page: 27 of 31


       The district court was permitted, as it did, to look to Shepard documents to

determine which of the alternative elements of the divisible statute Vereen was

convicted of violating. See Descamps, 570 U.S. at 260–61, 263. In providing the

factual basis during the plea colloquy for the § 784.03(2) charge, the prosecutor

detailed that Vereen had falsely imprisoned a woman he was in a domestic

relationship with for nine to ten hours, during which time he “repeatedly hit and

struck” her. The prosecutor added that the police had “observed injuries on [the

victim] consistent with the batteries that had been reported.” Reviewing these and

other Shepard documents, we are satisfied that Vereen was convicted of a form of

Florida battery that is a violent felony -- the bodily harm prong. See Diaz-

Calderone, 716 F.3d at 1350–51 (where charging instrument alleged that defendant

did “touch or strike [or] cause bodily harm,” district court properly relied on

factual basis and plea colloquy to determine whether he had pleaded to violent

element).

       We address the “bodily harm” prong of § 784.03 even though the

government did not fully flesh out the argument before the district court, 7 because


7
  The government originally argued at Vereen’s sentencing that his Florida felony battery crime
qualified as a violent felony because the “touch or strike” prong of the Florida battery statute was
divisible, and Vereen had struck the victim, committing a violent felony. In so doing, it relied on
our opinion in United States v. Green, 842 F.3d 1299, 1324 (11th Cir. 2016), opinion vacated
and superseded on denial of reh’g, 873 F.3d 846 (11th Cir. Sept. 29, 2017), which had held that
the touch or strike prong of the Florida statute was itself divisible, and that a conviction under the
strike prong of § 784.03 qualified as a violent felony under the elements clause. Since Vereen’s


                                                 27
               Case: 17-11147       Date Filed: 04/05/2019       Page: 28 of 31


a change in our case law occurred after the appeals briefs were completed in this

case, so neither Vereen nor the government initially had the opportunity to focus

on the bodily harm prong in district court. However, since the change in law, both

parties have filed two sets of supplemental authority raising the issue in this Court,

and we’ve had oral argument addressing the issue. Moreover, the record makes it

clear that the United States relied on both the striking and bodily harm prongs at

sentencing, and that all of the necessary facts were before the district court: The

government informed the district court that Vereen’s Shepard documents

established his guilty plea to having “repeatedly hit and struck” his victim, leaving

visible “injuries”; Vereen didn’t dispute that the plea colloquy stated facts that

would make it a violent predicate; and Vereen only challenged whether his assent

by the entry of a guilty plea was sufficient to make the plea colloquy reliable, an

objection the district court overruled.

       We turn, then, to the application of these facts to the question before us,

recognizing that “in the context of a statutory definition of ‘violent felony,’ the

phrase ‘physical force’ means violent force -- that is, force capable of causing

physical pain or injury to another person.” Curtis Johnson, 559 U.S. at 140



sentencing, however, the first Green opinion was vacated and superseded by a new opinion,
which did not reach the issue of whether the strike prong of § 784.03 qualified as an independent
violent felony. Green, 873 F.3d at 868–69. Because Green was vacated, the government now
argues on appeal that Vereen’s Shepard documents establish that he was convicted under the
“bodily harm” prong of § 784.03, which still qualifies as a violent felony under the ACCA.
                                               28
               Case: 17-11147        Date Filed: 04/05/2019        Page: 29 of 31


(emphasis omitted). In United States v. Vail-Bailon, 868 F.3d 1293 (11th Cir.

2017) (en banc), we held that the test in Curtis Johnson for “determining whether

an offense calls for the use of physical force . . . is whether the statute calls for

violent force that is capable of causing physical pain or injury to another.” Id. at

1302. Using this test, we hold that Vereen’s conviction under Florida’s battery

statute, requiring a use of force that “intentionally cause[s] bodily harm,” qualifies

as a violent felony under the elements clause, because force that in fact causes this

level of harm “necessarily constitutes force that is capable of causing pain or

injury.” Id. at 1303; see also id. at 1304 (holding that Florida’s other felony-

battery statute, Fla. Stat. § 784.041, “which includes the additional element that the

touch or strike in fact cause significant physical injury, necessarily requires the use

of force capable of causing pain or injury and therefore does” qualify as an ACCA

predicate). As a result, Vereen’s prior conviction for felony battery under Florida

Statutes § 784.03 qualified as a valid ACCA predicate offense. 8


8
  In reaching this conclusion, we emphasize that Vereen conceded in district court that the facts
stated in the relevant plea colloquy would make this conviction a violent predicate, that all of the
relevant Shepard documents concerning whether viewing Vereen’s crime through the “bodily
harm” prong would satisfy the ACCA were before the district court, and that the resolution of the
matter is clear. Thus, even though the district court did not address this exact issue, we can
affirm on this ground. See Ovalles v. United States, 905 F.3d 1231, 1252 (11th Cir. 2018)
(establishing a new test to determine whether a defendant’s prior conviction qualifies as a “crime
of violence” under 18 U.S.C. § 924(c), which uses a “conduct-based approach” that relies on the
actual facts and circumstances underlying a defendant’s offense, and applying that test in the first
instance to admitted, “real-life” facts “embodied in a written plea agreement and detailed
colloquy”); United States v. Chitwood, 676 F.3d 971, 976 (11th Cir. 2012) (“Because we can
affirm for any reason supported by the record, ‘[e]ven though the district court did not reach the


                                                29
                Case: 17-11147        Date Filed: 04/05/2019         Page: 30 of 31


       With two prior convictions for Florida aggravated battery, and one prior

conviction for Florida felony battery, Vereen had the requisite ACCA predicate

offenses to qualify as a career offender. Because this satisfies the required number

of predicate offenses, we need not reach the issue of whether child abuse qualifies.

                                                  V.

       Vereen also claims that his Fifth and Sixth Amendment rights were violated

because his sentence was increased based on the Armed Career Criminal Act

without these requirements being charged in the indictment and proven to the

satisfaction of a jury beyond a reasonable doubt. Vereen concedes, however, that

this argument is barred by binding precedent. In Apprendi v. New Jersey, 530 U.S.


residual clause issue, we can still decide it.’”); United States v. Taylor, 88 F.3d 938, 944 (11th
Cir. 1996) (“Although the district court did not make individualized findings regarding the
obstruction of justice enhancement, the record clearly reflects the basis for the enhancement and
supports it; a remand is not necessary.”); United States v. Jones, 52 F.3d 924, 927 (11th Cir.
1995) (“No remand is necessary in this case, however, because Jones is represented in this
appeal by conflict-free counsel, and the record is sufficient for us to determine that Jones’s
selective prosecution defense is clearly without merit. No additional facts need be developed,
and any district court decision of the issue would be reviewed de novo by this Court anyway.”);
see also Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331–32 (11th Cir. 2004)
(holding that issues raised for the first time on appeal are generally forfeited, unless: (1) the issue
involves a pure question of law and refusal to consider it would result in a miscarriage of justice;
(2) the party had no opportunity to raise the issue below; (3) the interest of substantial justice is
at stake; (4) the proper resolution is beyond any doubt; or (5) the issue presents significant
questions of general impact or of great public concern). This situation is nothing like the one in,
for example, United States v. Petite, 703 F.3d 1290, (11th Cir. 2013), where we held that the
government could not offer on appeal a new predicate conviction in support of an ACCA
enhancement. Id. at 1292 n.2. Not only is the language in Petite dicta, but the defendant in
Petite had objected at sentencing and on direct appeal that the vehicle flight offense did not count
substantively under the residual clause, which means that the government had the opportunity to
raise an alternate ground for affirmance but nevertheless chose not to. See id. at 1292. Here, the
government had no opportunity to do so.


                                                  30
             Case: 17-11147     Date Filed: 04/05/2019    Page: 31 of 31


466 (2000), the Supreme Court held that any fact that increases the penalty for a

crime beyond the prescribed statutory maximum must be submitted to a jury, and

proven beyond a reasonable doubt, but it excepted the fact of a prior conviction

from this rule. Id. at 490. Thus, Vereen’s claims fail.

       Finally, Vereen argues that § 922(g) is unconstitutional, facially and as

applied, because it exceeds Congress’s constitutional power under the Commerce

Clause. Once again, Vereen concedes that this argument is barred by binding

precedent. In United States v. Scott, 263 F.3d 1270 (11th Cir. 2001), we held that

United States v. Lopez, 514 U.S. 549 (1995), and United States v. Morrison, 529
U.S. 598 (2000), did not alter our previous holding that § 922(g) is constitutional.

See Scott, 263 F.3d at 1271–74; Kaley, 579 F.3d at 1255. Accordingly, this claim

fails too.

       AFFIRMED.




                                          31